Citation Nr: 1535099	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08- 04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a left hand disability and bilateral hearing loss.  In a September 2014 rating decision, the RO granted service connection for left ear hearing loss.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The Board previously considered these issues in September 2011 and February 2014, at which time it remanded for additional development.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

At her May 2014 VA examination, the Veteran reported bilateral constantly-present tinnitus, which she first noticed in 1984 at service separation.  Prior to that, in a February 2011 statement, the Veteran's daughter indicated that by 1985 the ringing in the ears had worsened to the point of affecting her mother's way of life.  The Board interprets these statements as a request to reopen the previously denied claim of service connection for tinnitus.  See February 2009 rating decision; September 2009 Statement of the Case.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and must referred it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran currently has a right ear hearing disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided full notice with regard to her service connection claim in July 2006, prior to the initial adjudication.  

Further, all identified, available records have been obtained, as directed in the prior remand.  The February 2014 Board remand instructed the AOJ to notify the Veteran that treatment records from Trinity Clinic could not be obtained and to provide her an opportunity to submit the records herself.  The record shows that the Veteran was provided such opportunity.  She informed the AOJ that Trinity Clinic was no longer in operation and that the identified treatment records were unavailable.  See reports of general information dated in June and September 2014.

VA provided a VA audiological examination in July 2007 to determine the etiology of the Veteran's hearing loss.  In February 2014, the Board remanded for a new VA examination.  This second examination took place in May 2014.  The new examiner did not provide a medical opinion with regard to right ear hearing loss as the examination revealed that the Veteran's right ear hearing loss was not considered to be disabling for VA purposes.  The Board finds that the May 2014 VA audiological examination was adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist.  The AOJ fully complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiation of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA has no duty to provide assistance, if no reasonable possibility exists that it would aid in substantiating the claim).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran contends that she has right ear hearing loss due to hazardous noise exposure during service in the Air Force.  See, e.g., August 2007 statement.

The Veteran is competent to report her observable symptoms and history, including when she first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, she is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.

A July 2007 VA audiological examination shows a finding of bilateral hearing within normal levels in 250-4000 Hertz range.  A speech recognition test was not performed.  A subsequent May 2014 VA audiological examination found that, for the right ear, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz were 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz ) were 26 decibels or greater.  Finally, the speech recognition score was not less than 94 percent.  Consequently, in this case, the Veteran's hearing is within normal limits in the right ear.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right ear as defined by § 3.385.  The Veteran has not specifically contended that she has hearing loss that would meet the regulatory definition and it would require audiologic testing to determine that she had hearing loss at the requisite level.  As there is no probative evidence of a hearing loss disability in the right ear during service and following service in this case, as defined by the applicable regulation, the claim of service connection for right ear hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to her noise exposure experienced during service.  However, even conceding that the Veteran had noise exposure during service and even if her assertions were found credible, the fact remains that she does not have a disability of the right ear for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board regrets the additional delay but a remand is again necessary to safeguard the Veteran's due process right to an adequate VA examination.

The Veteran was afforded a VA examination in August 2007 to determine the nature and etiology of her left hand disability.  The examiner opined that the Veteran's left hand disability was less likely than not related to the minor left wrist injury documented in a November 1981 service treatment record.  The examiner's only rationale was that clinical tests, including an EMG and X-rays, had reflected normal objective findings for the Veteran's left hand.  The Board finds that an adequate opinion is not of record.  Indeed, the opinion focused on the November 1981 service treatment record and did not consider whether a left hand disability is otherwise related to service.  In this regard, the Board notes that a May 1978 service treatment record shows complaints of a three- to four-week episode of a deep aching sensation in the mid-distal forearms.  Moreover, while the examiner in August 2007 found the left hand to be pathologically normal, subsequent treatment reports of record reflect findings of focal dystonia.  As such, an additional opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

For purposes of the new opinion, the examiner should consider all medical and lay evidence, to include VA treatment records received after the August 2007 VA examination, which show treatment for the Veteran's left hand disability.  See VA treatment records from April 2008, March 2013, April 2014, May 2014, November 2014, and April 2015 (in Virtual VA).  The examiner should also consider the Veteran's lay statements that she has had left hand symptoms since service.  See August 2007 VA examination report; see also August 2007 statement from the Veteran's daughter.   The examiner, however, should be aware of more recent lay statement, wherein the Veteran stated that her left hand cramps started around 2004-2005.  See, e.g., VA treatment records from April 2014 and November 2014.  To the extent possible, the examiner should reconcile the aforementioned statements.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the August 2007 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a) What is the nature of the Veteran's current left hand disability?  Provide a diagnosis, if possible.

(b)  Is the Veteran's current left hand disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner must consider the Veteran's lay statement that she has had left hand symptoms since service, along with more recent statement that place the onset of her left hand cramps around 2004-2005.  The examiner should consider the Veteran's service treatment records, to include a November 1981 record showing a contusion to the left wrist and a May 1978 record showing complaints of a continuous, deep aching sensation in the mid-distal forearms.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


